Citation Nr: 1016652	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD.

2.  Entitlement to service connection for a bilateral hip 
disorder.  

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral hand 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse.

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
November 1960 and from February 1961 to October 1985.  

This matter is on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.

The Board notes that in March 2008, the Veteran filed a claim 
for a rating in excess of 20 percent for hypertension.  This 
claim was already on appeal at that time and, when he did not 
perfect the appeal on this issue in his April 2008 VA Form-9, 
no further action was taken on this particular claim.  If the 
Veteran currently seeks an increased rating for his service-
connected hypertension, he should file a new claim with the 
RO.  


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with symptoms of 
hypervigilance, nightmares, depression, occasional lapses in 
memory, and difficulty in interpersonal relationships; 
however, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittent illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation, and 
negligent personal appearance and hygiene.

2.  Chronic disorders to the hips and feet were not manifest 
during service, degenerative joint disease of the hips and 
feet was not manifest within one year of separation, and the 
Veteran's current bilateral hip and foot disabilities have 
not been attributed to service.

3.  A bilateral hand disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code (DC) 9411 (2009).

2.  A chronic bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a) (2009).

3.  A chronic bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a) (2009).

4.  A chronic bilateral hand disorder was not incurred in or 
aggravated by service and is not currently shown.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding his service connection claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in February 2007 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records, and the Veteran 
has submitted his own private treatment records.

Next, the Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge in February 2010, and was afforded VA 
examinations in May 2005 and March 2007.  Moreover, there is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since 
the March 2007 VA examination, and the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  

Additionally, the Board finds the above VA examination 
reports to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claim.  The VA examiner 
(who conducted both examinations) personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate 
the Veteran's disability under the applicable rating 
criteria.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to the issues of 
entitlement to service connection for disabilities of the 
hips, feet, and hands, nor was a VA medical opinion obtained 
to determine the nature and etiology of his complaints.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In deciding to remand the issue for a medical nexus opinion, 
the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, --- F.3d ---, 2010 WL 1302954 
(Fed. Cir.) (distinguishing cases where only a conclusory 
generalized statement is provided by the veteran, in which 
case an examination may not be required).  Here, while he is 
presumed to have had injured his hips, feet, and hands in a 
combat situation, the evidence weighs against a finding of 
chronic in-service disability stemming from that injury, to 
include a service separation examination that was silent for 
findings of complaints, treatment, or diagnosis of 
disabilities of the hips, feet, and hands.  Moreover, the 
Veteran's statements of in-service chronicity and continuity 
of symptomatology are found to lack credibility.  Therefore, 
the Board finds that a remand for a VA examination would not 
be beneficial in the adjudication of this issue and, thus, is 
not required in this case.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to a Rating in Excess of 50 Percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In this case, the Veteran is currently rated at 50 percent 
for his PTSD, which is evaluated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 
(2009).  In order to be entitled to the next-higher 70 
percent rating, the evidence must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	near-continuous panic or depression affecting ability 
to function independently, appropriately and 
effectively; 
*	spatial disorientation; 
*	speech intermittently illogical, obscure, or 
irrelevant; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	inability to establish and maintain effective 
relationships.

After reviewing the evidence of record in its entirety, the 
Board concludes that a rating in excess of 50 percent is not 
warranted for his PTSD.  First, the Veteran underwent 
multiple outpatient psychiatric evaluations, including 
January, February and August 2008, and January and May 2009.  
Despite the fact that he stated in January 2008, as well as 
at his hearing before the Board in February 2010, that he had 
some suicidal thoughts, suicidal ideation was not indicated 
any of the other psychiatric evaluations, nor was it 
indicated at his VA examinations in March 2007 and May 2009.  

Next, the evidence has not indicated the presence of 
obsessional rituals that interfere with routine activities or 
impaired impulse control.  Specifically, at the Veteran's VA 
examinations in March 2007 and May 2009, no obsessive rituals 
were noted or had been observed, nor was impaired impulse 
control indicated.  Moreover, at his numerous psychiatric 
evaluations in 2008 and 2009, obsessive rituals and impaired 
impulse control were never observed or indicated.  

Next, while there are some indications of depression, it has 
not affected his ability to function independently, 
appropriately or effectively.  Specifically, at his VA 
examinations in March 2007 and May 2009, the Veteran's 
behavior was observed to be appropriate.  Additionally, while 
he showed a disturbance of motivation and mood that 
intermittently restricted his ability to do daily chores, 
panic attacks were absent and the examiner indicated that he 
was able to provide self-care.  Moreover, the outpatient 
psychiatric evaluations from 2008 and 2009 do not reflect any 
restrictions in his ability to function independently.  

The Veteran has been observed at his VA examinations in March 
2007 and May 2009 to have speech that was abnormal on a 
"persistent" and "intermittent" basis in that it was slow 
and irrelevant.  However, his speech was characterized in May 
2009 as not circumstantial, circumlocutory, stereotypical, 
illogical or pressured.  Additionally, at his psychiatric 
evaluations in 2008 and 2009, his speech was observed to be 
of normal rhythm and flow, and his thought processes were 
logical and goal-directed.  

Concerning the Veteran's personal presentation, there has not 
been any spatial disorientation or neglected personal 
appearance observed.  Specifically, his appearance and 
hygiene were noted to be appropriate at both of his VA 
examinations, and his orientation was also observed within 
normal limits.  Additionally, at his outpatient psychiatric 
evaluations in 2008 and 2009, his appearance was repeatedly 
described as casual, but there were no indications of neglect 
of appearance or hygiene.  He also appeared appropriately 
dressed and kept when he presented testimony before the 
undersigned.

The bulk of the Veteran's symptoms appear to pertain to his 
difficulty in adapting to stressful situations, as well as 
his inability to establish and maintain effective 
relationships.  Specifically, he stated that his 
psychological and emotional difficulties have interfered with 
such relationships.  He did note that he has slept in a 
different room from his wife for many years and, at his 
hearing before the Board in February 2010, he said she "gets 
on [his] nerves" sometimes.  Both at his hearing and at his 
hearing before the Board, he experiences crying spells.   

Additionally, the Veteran is retired from his occupation, 
although this is has been generally attributed to his 
physical disorders rather than his psychiatric disorder.  
Even so, he described at his hearing before the Board his 
experiencing having difficulty at his workplace.  Moreover, 
the VA examiner in May 2009 noted that the Veteran had 
experienced difficulty in maintaining social relationships 
and effective family functioning.

However, while the evidence does indicate difficulties in 
interpersonal relationships, these difficulties to not appear 
to be so severe as to warrant an increased rating.  For 
example, he described his relationship with his children as 
"good" at his May 2009 VA examination.  Moreover, at his 
psychiatric evaluation in October 2008, he stated that he 
remained "active in his daily affairs and plans to go on a 
cruise this month."  He also testified that he was an active 
member of his church, and that he had went to the gym three 
times a week with "the guys."  Hearing transcript (T.) at 
11-12.  He added that he would go out to restaurants with his 
wife.  T at 14.  Such strongly suggests that the Veteran is 
capable of enjoying and cultivating positive social 
relationships.  Indeed, his social interactions with the 
undersigned during his personal hearing were very 
appropriate.

Therefore, although the Veteran has experienced some symptoms 
related to interpersonal relationships and some inhibitions 
in speech, the evidence otherwise indicates the substantial 
absence of other criteria necessary to warrant a 70 percent 
rating.  Instead, the Board determines that his symptoms more 
closely approximate a 50 percent disability level rather than 
the next-higher 70 percent.

In addition to the symptomatology described above, the 
Veteran was periodically given Global Assessment of 
Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

In this case, although the Veteran's GAF in May 2009 was 47, 
the other GAF levels he has been given range from 50 to 60.  
In fact, his outpatient psychiatric evaluations in 2008 and 
2009 all gave him a score of 50 while noting that it had been 
as high as 60 in the past year.  Additionally, his GAF scores 
at his VA examinations in March 2007 and May 2009 were 60 and 
57, respectively.  

In this regard, the Board notes that scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The symptoms observed by psychiatric professionals during the 
course of the appeal appear consistent with the symptoms 
associated with a rating from 51-60.  However, despite the 
seriousness of the symptoms associated with the GAF scores 
ranging from 51 to 60, they are not consistent with what is 
required to warrant a 70 percent rating.

Based on the above, an evaluation in excess of 50 percent is 
not warranted for the rating period on appeal.  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.

With respect to the Veteran's claims, the Board has also 
considered his general statements that his disability is 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability for his PTSD according to the appropriate 
diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of his PTSD has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  Indeed, 
it is quite apparent that the VA examiners took the Veteran's 
complaints and personal history into account when they 
rendered their examination reports/opinions.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran is retired, and the evidence 
indicates that his non-service connected physical disorders 
were the fundamental cause of any difficulties with his 
employment.  The Veteran testified to this fact.  T. at 8. 
Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans claims has held that a claim 
for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  PTSD is the Veteran's only service-
connected disability. 

Currently, the Veteran is unemployed.  However, the weight of 
the evidence indicates that he is not working due to his 
physical limitations rather than his PTSD.  Specifically, 
while the examiner at his VA examination in May 2009 stated 
that the Veteran's difficulty in establishing relationships 
would make him "continue to be unemployable," the Veteran 
himself stated at that time and at his hearing before the 
Board that his retirement was due to disorders with his feet 
and toes.  Therefore, the record here does not raise a TDIU 
claim.

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Entitlement to Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	Here, the Board recognizes the Veteran's receipt of the 
Bronze Star and the Vietnam Service Medal, and presumes his 
participation in combat.  38 U.S.C.A. § 1154(b) allows combat 
veterans, in certain circumstances, to use lay evidence to 
establish the occurrence of a disease or injury in service.  
"However, the provisions of § 1154(b) do not provide a 
substitute for medical-nexus evidence..."  Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to 
relax the evidentiary burden to establish occurrence of a 
disease or injury in service. Id.; 38 U.S.C.A. § 1154(b).  
Indeed, the reduced evidentiary burden for combat veterans 
applies only to the issue of service incurrence, i.e., 
whether an injury occurred in a combat situation, and not to 
the issue of either a current disability or a nexus to 
service, both of which generally require competent medical 
evidence.  Simply stated, the Board must determine, by 
competent evidence of record, whether the Veteran has current 
disabilities of the hips, feet and hands that are associated 
with his service, to include his in-service injury.
	
	Bilateral Hip and Foot Disorders
	
	At his hearing before the Board in February 2010, the Veteran 
attributed the physical disorders to his hips and feet to an 
incident while serving in Vietnam.  Specifically, he 
described falling into a trench while engaged with the enemy, 
causing him injury.  
	
	The service treatment records reflect no complaints of, 
treatment for, a diagnosis related to the hips or feet, or 
any symptoms reasonably attributed thereto.  While the Board 
presumes that the injury in Vietnam occurred (between October 
1967 and October 1968), the over fifteen years of service 
treatment records since that service does not mention any 
residual symptomatology.  
	
	Specifically, during service physical examinations in July 
1973 and April 1977, there was no mention of symptomatology 
to the hips or feet.  Such weighs significantly against the 
Veteran's assertion that he experienced chronic pain 
(disability) of the feet and hip following his in-service 
injury.  He was clearly no stranger to seeking medical care 
for transient illnesses such as indigestion, common colds, 
and low back pain as well as his now service connected 
hypertension.  One would think that he would have also sought 
out treatment for chronic pain in the feet and hips, or at 
least reported such at his discharge examination, if such had 
existed.  Indeed, at physical examinations in February 1983 
and August 1985, the Veteran's musculoskeletal system was 
normal, and he denied a history of any related symptoms.  The 
Board cannot ignore the fact that the Veteran specifically 
denied a history of foot trouble, painful joints, and 
arthritis when he underwent his August 1985 discharge 
examination.  Therefore, despite the Board's presumption that 
the Veteran was injured in Vietnam, the evidence conclusively 
indicates that such an injury was not chronic, based on the 
numerous subsequent medical evaluations.  
	
	Next, post-service evidence does not reflect symptomatology 
to either the hips or feet many years after service 
discharge.  Specifically, the first recorded symptoms related 
to his hips were in February 1991, where the Veteran 
complained of right leg pain that was ultimately diagnosed as 
degenerative joint disease in April 1992.  The first 
diagnosis of a left hip disorder was in September 1998, 
although a November 1998 examination indicates that he 
experienced symptoms in his left hip as early as 1992.  He 
has subsequently undergone hip replacements to both sides 
since that time.  
	
	The first indication of a foot disorder was not until August 
2004, where he was diagnosed with bilateral calcaneal heel 
spurs.  X-rays in October 2006 indicated degenerative changes 
in the left foot.  However, even the earliest of these 
disorders (his left hip) did not appear until approximately 
six years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the hips or feet for many years, 
the evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
Specifically, he has indicated that he continued to 
experience symptoms of hip and foot pain in service and post-
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	Here, the Board finds that the Veteran's reported history of 
continued symptomatology in service and since active service, 
while competent, is nonetheless not credible.  Specifically, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1985) and the first reported 
symptoms related these disorders in 1991 (approximately a 6 
year-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  The Board also finds it to be particularly 
significant the Veteran first filed a claim for service 
connection for disabilities of the hips and feet in August 
2006, over two decades after leaving service, and that, when 
he filed a claim for hypertension and a heart disorder in 
1985, shortly after service, he made no mention of any 
symptoms related to his feet or hips.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).
	
	Further, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  The undersigned did 
not find the Veteran to be a credible historian with his 
assertion that he has been experiencing chronic 
pain/disability of the feet and hips since 1967-68.
	
	Thus, as Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value, continuity has 
not here been established, either through the competent 
evidence or through his statements.  See Pond v. West, 12 
Vet. App. 341 (1999).  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hip or foot disorder to active duty, despite his 
assertions to the contrary. 
	
	Specifically, although the Board presumes that the Veteran 
was injured in Vietnam in 1968-1969, the medical treatment he 
received during his 15 years of subsequent service do not 
mention symptoms related to his hips or feet.  As such, the 
Board concludes that any such injury was not chronic in 
nature.  Moreover, no treating or examining health care 
professional has ever established or suggested such a 
relationship.  Therefore, the evidence does not support a 
finding of medical nexus.

Bilateral Hand Disorder

Regarding the Veteran's claim for a bilateral hand disorder, 
the service treatment records reflect no complaints of, 
treatment for, or a diagnosis related a bilateral hand 
disorder or any symptoms reasonably attributed thereto.  
However, for the same reasons as noted above, the Board 
presumes that he injured his hands, based on his testimony 
concerning his service in Vietnam. 

However, the competent evidence does not indicate that he has 
ever been diagnosed with this disorder since he left active 
duty.  In fact, there is no competent evidence of a current 
disability.  At best, there are complaints of symptomatology 
without underlying pathology.  Symptoms alone cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence.  See 
Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
Moreover, even a current disability of the hands was 
documented, the fact remains that his statement that he has 
suffered from a chronic disability since an injury occurring 
in 1967-68 have been found to lack credibility.

Regarding all of his service connection claims, the Board has 
also considered the Veteran's statements and sworn testimony 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, disorders such as degenerative joint disease to 
the hands, hips and feet are not the types of disorders that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.


ORDER

A rating in excess of 50 percent for PTSD is denied

Service connection for a bilateral hip disorder is denied.  

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral hand disorder is denied.  



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


